internal_revenue_service number release date index numbers ----------------------------- -------------------------- ------------------------------ --------------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id ------------------ telephone number ---------------------- refer reply to cc psi b03 plr-122360-18 date date legend ltp utp state d1 d2 ------------------------------------------------------------------------------------------------- --------------- ---------------------------------- -------------- ------------------- ------- dear ------------ this letter responds to a letter dated date submitted on behalf of ltp requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election under sec_754 of the internal_revenue_code code facts according to the information submitted ltp is a state limited_liability_company classified as a partnership for federal tax purposes utp is represented as a domestic limited_partnership that has had a sec_754 election in place since before ltp’s formation utp owns an interest in ltp in d1 one of utp’s partners sold its interest in utp to a new partner ltp’s tax_return for the d2 taxable_year was filed timely but a sec_754 election to adjust the basis of partnership property was not filed with the return ltp represents that it has acted plr-122360-18 reasonably and in good_faith and that granting relief will not prejudice the interests of the government law and analysis sec_754 provides in part that if a partnership files an election in accordance with regulations prescribed by the secretary the basis of partnership property is adjusted when there is a distribution_of_property or a transfer of a partnership_interest such an election applies with respect to all distributions of property by the partnership and to all transfers of interests in the partnership during the taxable_year with respect to which the election was filed and all subsequent taxable years sec_1_754-1 of the income_tax regulations provides that an election under sec_754 to adjust the basis of partnership property under sec_734 and sec_743 with respect to a distribution_of_property to a partner or a transfer of an interest in a partnership must be made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed not later than the time prescribed by sec_1_6031_a_-1 including extensions for filing the return for such taxable_year revrul_87_115 1987_2_cb_163 provides that the optional_adjustment_to_basis under sec_754 will be available to both an upper-tier partnership utp and a lower- tier partnership ltp when there is a sale_or_exchange of a partnership_interest or the death of a partner in utp and both utp and ltp have made an election under sec_754 to adjust the basis of partnership property on a sale_or_exchange of a partnership_interest or on the death of a partner under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that the term regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion plr-122360-18 based solely upon the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result ltp is granted an extension of time of days from the date of this letter to make a sec_754 election for its d2 taxable_year and thereafter the election should be made in a written_statement filed with the applicable service_center for association with ltp's return for its d2 taxable_year a copy of this letter should be attached to the statement filed except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code in addition sec_301_9100-1 provides that the granting of an extension of time for making an election is not a determination that the taxpayer is otherwise eligible to make the election this ruling is directed only to the taxpayer requesting it according to sec_6110 this ruling may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to ltp’s authorized representatives the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination sincerely associate chief_counsel passthroughs special industries by __ s ___________________________ mary beth carchia senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
